--------------------------------------------------------------------------------

EXHIBIT 10.8
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
          THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), made and
entered into as of this 31st day of December 2008, by and between UNITED
COMMUNITY BANKS, INC., a Georgia Corporation (the “Company”), and ___________
(“Executive”).
 
W I T N E S S E T H:
 
          WHEREAS, Executive is a key employee of the Company and an integral
part of the Company’s management; and
 
          WHEREAS, the Company desires to assure both itself and its key
employees of continuity of management and objective judgment in the event of any
Change in Control of the Company, and to induce its key employees to remain
employed by the Company; and
 
          WHEREAS, the Company desires to provide certain compensation and
benefits to Executive in the event of the termination of his employment under
certain circumstances; and
 
          WHEREAS, the Company and Executive entered into a Change in Control
Severance Agreement, dated as of June 7, 2001 (“Prior Agreement”); and
 
          WHEREAS, because of certain law changes resulting from the enactment
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
the parties desire to amend the Prior Agreement in the manner hereinafter
provided;
 
          NOW, THEREFORE, the parties hereby agree to amend and restate the
Prior Agreement as follows:
 
1.        TERM OF AGREEMENT.
 
          This Agreement shall commence on the date hereof and shall terminate
on the Executive’s termination of employment without entitlement to any benefits
hereunder; provided, however, the Agreement may be terminated by mutual written
agreement of Executive and the Company. This Agreement shall not be considered
an employment agreement and in no way guarantees Executive the right to continue
in the employment of the Company or its affiliates. Executive’s employment is
considered employment at will, subject to Executive’s right to receive payments
and benefits upon certain terminations of employment as provided below.
 
2.        DEFINITIONS. For purposes of this Agreement, the following terms shall
have the meanings specified below:
 
          2.1          “Base Salary.” Executive’s annual salary in effect on his
Date of Termination or, if greater, Executive’s highest rate of annual salary in
effect during the six-month period prior to his Date of Termination.

 
1

--------------------------------------------------------------------------------

 
 
          2.2          “Board” or “Board of Directors.” The Board of Directors
of the Company, or its successor.
 
          2.3          “Cause.” The involuntary termination of Executive by the
Company for the following reasons shall constitute a termination for Cause:
 
                      (a)          If termination shall have been the result of
an act or acts by Executive which have been found in an applicable court of law
to constitute a felony (other than traffic-related offenses);
 
                      (b)          If termination shall have been the result of
an act or acts by Executive which are in the good faith judgment of the Board
determined to be in violation of law or of policies of the Company and which
result in demonstrably material injury to the Company;
 
                      (c)          If termination shall have been the result of
an act or acts of proven or undenied dishonesty by Executive resulting or
intended to result directly or indirectly in significant gain or personal
enrichment to Executive at the expense of the Company; or
 
                      (d)          Upon the willful and continued failure by
Executive substantially to perform his duties with the Company (other than any
such failure resulting from incapacity due to mental or physical illness not
constituting a Disability, as defined herein), after a demand in writing for
substantial performance is delivered by the Board or President, which demand
specifically identifies the manner in which the Board or President believes that
Executive has not substantially performed his duties, and such failure results
in demonstrably material injury to the Company.
 
          With respect to clauses (b), (c) or (d) above of this Section,
Executive shall not be deemed to have been involuntarily terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board (after reasonable
notice to Executive and an opportunity for him, together with his counsel, to be
heard before the Board), finding that, in the good faith opinion of the Board,
Executive was guilty of conduct set forth above in clauses (b), (c) or (d) and
specifying the particulars thereof in detail. For purposes of this Agreement, no
act or failure to act by Executive shall be deemed to be “willful” unless done
or omitted to be done by Executive not in good faith and without reasonable
belief that Executive’s action or omission was in the best interests of the
Company.
 
          2.4          “Change in Control.” A Change in Control of the Company
means any one of the following events:
 
                      (a)          The acquisition (other than from the Company)
by any Person of Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding voting securities;
provided, however, that for purposes of this definition, Person shall not
include any person who on December 31, 2008 owns ten percent (10%) or more of
the Company’s outstanding securities, and a Change in Control shall not be
deemed to occur solely because twenty percent (20%) or more of the combined
voting power of the Company’s then outstanding securities is acquired by (i) a
trustee or other fiduciary holding securities under one (1) or more employee
benefit plans maintained by the Company or any of its subsidiaries, or (ii) any
corporation, which, immediately prior to such acquisition, is owned directly or
indirectly by the shareholders of the Company in the same proportion as their
ownership of stock in the Company immediately prior to such acquisition.

 
2

--------------------------------------------------------------------------------

 

 
                      (b)          Approval by shareholders of the Company of
(1) a merger or consolidation involving the Company if the shareholders of the
Company, immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation, or (2) a complete liquidation or dissolution of
the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.
 
                      (c)          A change in the composition of the Board such
that the individuals who, as of December 31, 2008, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition that any individual who becomes a member of the
Board subsequent to December 31, 2008 whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, including any successor to such Rule), or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, shall not be so considered as a member of the Incumbent Board.
 
          2.5          “CIC Severance Period.” A period equal to 36 months from
the Executive’s Date of Termination.
 
          2.6          “Code.” The Internal Revenue Code of 1986, as it may be
amended from time to time.
 
          2.7          “Company.” United Community Banks, Inc., a Georgia
corporation, or any successor to its business and/or assets.
 
          2.8          “Date of Termination.” The date specified in the Notice
of Termination (which, unless otherwise required by this Agreement, may be
immediate) as the date upon which the Executive’s employment with the Company is
to cease. In the case of termination by Executive for Good Reason, the Date of
Termination shall not be less than thirty (30) days nor more than sixty (60)
days from the date the notice of termination is given.
 
          2.9          “Disability.” Disability shall have the meaning ascribed
to such term in the Company’s long-term disability plan covering the Executive,
or in the absence of such plan, a meaning consistent with Section 22(e)(3) of
the Code.

 
3

--------------------------------------------------------------------------------

 

 
          2.10          “Good Reason.” A Good Reason for termination by
Executive of Executive’s employment shall mean the occurrence (without the
Executive’s express written consent) during the 6-month period prior to, or
within the eighteen (18) month period following, the date of a Change in Control
of any one of the following acts by the Company, or failures by the Company to
act, unless, in the case of any act or failure to act described in paragraphs
(a), (c), or (d) below, such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof (the date 6 months prior to the date of the Change in Control is
referred to in this Section 2.10 as the “Change in Control Date”):
 
                          (a)          the substantial adverse change in
Executive’s responsibilities at the Company from those in effect immediately
prior to the Change in Control Date; or
 
                        (b)          the required relocation of Executive to a
location outside of the market area of the Company on the Change in Control
Date; or
 
                        (c)          a material reduction from those in effect
on the Change in Control Date in the levels of coverage of Executive under the
Company’s director and officer liability insurance policy or indemnification
commitments; or
 
                        (d)          after the Change in Control Date, a
reduction in Executive’s Base Salary, a reduction in his incentive compensation
or the failure by the Company to continue to provide Executive with benefits
substantially similar to those enjoyed by Executive under any of the Company’s
pension, deferred compensation, life insurance, medical, health and accident or
disability plans in which Executive was participating at the Change in Control
Date, the taking of any action by the Company which would directly or indirectly
reduce any of such benefits or deprive Executive of any material fringe benefit
enjoyed by Executive at the Change in Control Date.
 
          Executive’s right to terminate the Executive’s employment for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness, except for a Disability as defined in Section 2.9 above.
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.
 
          2.11          “Notice of Termination”. A written notice from one party
to the other party specifying the Date of Termination and which sets forth in
reasonable detail the facts and circumstances relating to the basis for
termination of Executive’s employment.
 
          2.12          “Person”. Any individual, corporation, bank,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.
 
3.       SCOPE OF AGREEMENT.
 
        This Agreement provides for the payment of compensation and benefits to
Executive in the event in connection with a Change in Control his employment is
involuntarily terminated by the Company without Cause or if the Executive
terminates his employment for Good Reason. If Executive is terminated by the
Company for Cause, dies, incurs a Disability or voluntarily terminates
employment (other than for Good Reason), this Agreement shall terminate, and
Executive shall be entitled to no payments of compensation or benefits pursuant
to the terms of this Agreement; provided that in such events, Executive will be
entitled to whatever benefits are payable pursuant to the terms of any health,
life insurance, disability, welfare, retirement, deferred compensation, or other
plan or program maintained by the Company. Executive agrees that this Agreement
supercedes and replaces any existing plan or arrangement of the Company,
including any employment agreement, which provides Executive severance benefits
in the event of his termination under the circumstances covered by this
Agreement.

 
4

--------------------------------------------------------------------------------

 




   
4.
BENEFITS UPON TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.

 
          If a Change in Control occurs during the term of this Agreement and
Executive’s employment is terminated within six (6) months prior to or eighteen
(18) months following the date of the Change in Control, and if such termination
is an involuntary termination by the Company without Cause (and does not arise
as a result of death or Disability) or a termination by Executive for Good
Reason (as defined in Section 2.10 above), Executive shall be entitled to the
compensation and benefits described in Section 4.1 through 4.7 below. If
Executive does not participate in a particular plan or program at the Change in
Control Date (or if the Company no longer maintains or offers such plan or
program at the Change in Control Date), the provisions of the section related to
such plan, program or award shall not apply to Executive.
 
          4.1          Base Salary. Executive shall continue to receive his Base
Salary (subject to withholding of all applicable taxes) for the entire CIC
Severance Period (as defined in Section 2.5 above), provided that all such
salary payments shall be paid in a lump sum payment (determined by taking the
Present Value, as defined in Section 5.5, of such payments) no later than 30
days after his Date of Termination.
 
          4.2          Annual Bonus. Executive shall be entitled to bonus
payments from the Company as follows:
 
                      (a)          Notwithstanding any terms of the plan to the
contrary, for the fiscal year that ended prior to Executive’s Date of
Termination, but for which no annual bonus payments have been paid as of his
Date of Termination, Executive shall receive a bonus calculated using the actual
results for all performance criteria for such fiscal year, provided that in no
case shall the bonus under this subsection (a) be less than the average of the
bonuses paid to him with respect to the last two fiscal years in which bonuses
were paid to the Executive. Such amount shall be payable at the time such bonus
amounts are paid to other participants, or if previously paid to other
participants, no later than 30 days after the Executive’s Date of Termination.
 
                      (b)          For the fiscal year during which Executive’s
Date of Termination occurs, Executive shall receive, within 30 days following
his Date of Termination, a prorated bonus (based on the number of days that he
was employed during such fiscal year), calculated as if Executive’s target award
level (including any personal performance component) under the Company’s annual
incentive had been achieved for such year.
 
                     (c)          In addition to the bonus payments payable
under (a) and (b) above, Executive shall be entitled to an additional bonus
amount equal to the average of the bonuses paid to him with respect to the two
fiscal years in which bonuses were paid to him immediately preceding the year in
which his Date of Termination occurs, multiplied by three (3). Such bonus amount
shall be paid in a lump sum within 30 days following the Executive’s Date of
Termination.

 
5

--------------------------------------------------------------------------------

 
 
          4.3          Health and Life Insurance Coverages.
 
                      (a)          The group health care (including any
executive medical plan) and group term life insurance benefits coverages
provided to Executive at his Date of Termination shall be continued at the same
level as for active executives and in the same manner as if his employment under
this Agreement had not terminated, beginning on the Date of Termination and
ending on the last day of the CIC Severance Period. Any additional coverages
Executive had at termination, including dependent coverage, will also be
continued for such period on the same terms, to the extent permitted by the
applicable policies or contracts. Any costs Executive was paying for such
coverages at the time of termination shall be paid by Executive by separate
check payable to the Company each month in advance. If the terms of any life
insurance plan referred to in this Section, or the laws applicable to such plan
do not permit continued participation by Executive, then the Company will
arrange for other life insurance coverage(s) satisfactory to Executive at
Company’s expense which provides substantially similar benefits or will pay
Executive a lump sum amount equal to the costs of such coverage(s) for the CIC
Severance Period within 30 days following his Date of Termination.
 
          If the terms of the health care plan referred to in this subsection
(a) do not permit continued participation by Executive as required by this
subsection or if the healthcare benefits to be provided to Executive and his
dependents pursuant to this subsection (a) cannot be provided in a manner such
that the benefit payments will be tax-free to Executive and his dependents, then
the Company shall (i) pay to Executive within five (5) days after Executive’s
Date of Termination a lump sum amount equal to the monthly rate for COBRA
coverage at the date of Executive’s termination under the healthcare plan that
is then being paid by former active employees for the level of coverage that
applies to Executive and his dependents, minus the amount active employees are
then paying for such coverage, multiplied by the number of months in the CIC
Severance Period (plus a tax gross-up on the lump sum amount determined under
this subsection (a)(i)), and (ii) permit Executive and his dependents to elect
to participate in the healthcare plan for the Continuation Period upon payment
of the applicable rate for COBRA coverage during the Continuation Period;
 
                      (b)          For purposes of any individual executive life
insurance policy (or policies) maintained by the Company for Executive, the
Company shall continue to pay the premiums for such policy or policies during
the CIC Severance Period.
 
          4.4          Retiree Medical Coverage. If Executive has satisfied the
requirements for receiving Retiree Medical Coverage on his Date of Termination
or will satisfy such requirements prior to the last day of the CIC Severance
Period, Executive (and his dependents) shall be covered by, and receive benefits
under, the Company’s Retiree Medical Coverage program for executives at his
level. Executive’s Retiree Medical Coverage shall commence on the date his group
health care coverage terminates under section 4.3 above, and shall continue for
the life of the Executive (and his dependents) (i.e., the coverage shall be
vested and may not be terminated), subject only to such changes in the level of
coverage that apply to executives at his level generally.

 
6

--------------------------------------------------------------------------------

 

 
          4.5          Profit Sharing Plan. Executive will be treated as if he
continued to participate, consistent with past practices, for the CIC Severance
Period in the Profit Sharing Plan (or any successor or replacement plan) as in
effect as of his Date of Termination. The compensation payable to Executive
under Sections 4.1 and 4.2(c) above shall be treated (unless otherwise excluded)
as compensation under the plan as if it were paid on a monthly basis. Executive
will receive an amount equal to the Company’s contributions to the Profit
Sharing Plan, assuming Executive had participated in such plan at the maximum
permissible contributions level. The Company shall pay to Executive or, if
applicable, his beneficiary, a supplemental benefit equal to the Present Value
on the Date of Termination (calculated as provided in the plan) of the excess of
(i) the benefit Executive would have been paid under such plan if he had
continued to be covered for the CIC Severance Period (less any amounts Executive
would have been required to contribute), over (ii) the benefit actually payable
under such plan. The Company shall pay such additional benefits in a lump sum
within 30 days of Executive’s Date of Termination.
 
          4.6          Automobile, Club Dues. Executive shall be provided for
the CIC Severance Period at the Company’s expense with an automobile or
automobile allowance (and reimbursement of related automobile expenses)
commensurate with the practice in effect for executives at the date of the
Change in Control, and reimbursement of club dues and assessments in accordance
with the practice in effect for executives at the date of the Change in Control.
The amount of reimbursable expenses under this Section 4.6 for one calendar year
shall not affect the amount of reimbursable expenses in a subsequent calendar
year and the reimbursement payment shall be made no later than the end of the
calendar year following the calendar year during which the expense is incurred.
 
          4.7          Section 409A Compliance. To the extent applicable, this
Agreement shall at all times be operated in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations and rulings thereunder (“Section 409A”), including any applicable
transition rules. The Company shall have authority to take action, or refrain
from taking any action, with respect to the payments and benefits under this
Agreement that is reasonably necessary to comply with Section 409A.
Specifically, the Company shall have the authority to delay the commencement of
any payment or benefit under Section 4 to “key employees” of the Company (as
determined by the Company in accordance with procedures established by the
Company that are consistent with Section 409A) to a date which is six months
after the date of Executive’s Termination of Employment (and on such date the
payments that would otherwise have been made during such six-month period shall
be made) to the extent such delay is required under the provisions of Section
409A, provided that the Company and Executive may agree to take into account any
transitional rule available under Section 409A.
 
          4.8          Other Benefits. Except as expressly provided herein, all
other fringe benefits provided to Executive as an active employee of the Company
(e.g., long-term disability, AD&D, etc.), shall cease on his Date of
Termination, provided that any conversion or extension rights applicable to such
benefits shall be made available to Executive at his Date of Termination or when
such coverages otherwise cease at the end of the CIC Severance Period.

 
7

--------------------------------------------------------------------------------

 




   
5.
LIMITATION ON BENEFITS.

 
          5.1          Notwithstanding anything in this Agreement to the
contrary, any benefits payable or to be provided to Executive by the Company or
its affiliates, whether pursuant to this Agreement or otherwise, which are
treated as Severance Payments shall, but only to the extent necessary, be
modified or reduced in the manner provided in 5.2 below so that the benefits
payable or to be provided to Executive under this Agreement that are treated as
Severance Payments, as well as any payments or benefits provided outside of this
Agreement that are so treated, shall not cause the Company to have paid an
Excess Severance Payment. In computing such amount, the parties shall take into
account all provisions of Code Section 280G, and the regulations thereunder,
including making appropriate adjustments to such calculation for amounts
established to be Reasonable Compensation.
 
          5.2          In the event that the amount of any Severance Payments
which would be payable to or for the benefit of Executive under this Agreement
must be modified or reduced to comply with this Section 5, Executive shall
direct which Severance Payments are to be modified or reduced; provided,
however, that no increase in the amount of any payment or change in the timing
of the payment shall be made without the consent of the Company.
 
          5.3          This Section 5 shall be interpreted so as to avoid the
imposition of excise taxes on Executive under Section 4999 of the Code or the
disallowance of a deduction to the Company pursuant to Section 280G(a) of the
Code with respect to amounts payable under this Agreement or otherwise.
Notwithstanding the foregoing, in no event will any of the provisions of this
Section 5 create, without the consent of Executive, an obligation on the part of
Executive to refund any amount to the Company following payment of such amount.
 
          5.4          In addition to the limits otherwise provided in this
Section 5, to the extent permitted by law, Executive may in his sole discretion
elect to reduce any payments he may be eligible to receive under this Agreement
to prevent the imposition of excise taxes on Executive under Section 4999 of the
Code.
 
          5.5          For purposes of this Section 5, the following definitions
shall apply:
 
                           (a)          “Excess Severance Payment”. The term
“Excess Severance Payment” shall have the same meaning as the term “excess
parachute payment” defined in Section 280G(b)(1) of the Code.
 
                           (b)          “Severance Payment”. The term “Severance
Payment” shall have the same meaning as the term “parachute payment” defined in
Section 280G(b)(2) of the Code.
 
                           (c)          “Reasonable Compensation”. The term
“Reasonable Compensation” shall have the same meaning as provided in Section
280G(b)(4) of the Code. The parties acknowledge and agree that, in the absence
of a change in existing legal authorities or the issuance of contrary
authorities, amounts received by Executive as damages under or as a result of a
breach of this Agreement shall be considered Reasonable Compensation.
 
                           (d)          “Present Value”. The term “Present
Value” shall have the same meaning as provided in Section 280G(d)(4) of the
Code.

 
8

--------------------------------------------------------------------------------

 




   
6.
MISCELLANEOUS.

 
          6.1          No Obligation to Mitigate. Executive shall not be
required to mitigate the amount of any payment provided for under this Agreement
by seeking other employment, nor shall the amount of any payment provided for
under this Agreement be reduced by any compensation earned by Executive as a
result of employment by another employer after the Date of Termination or
otherwise
 
          6.2          Contract Non-Assignable. The parties acknowledge that
this Agreement has been entered into due to, among other things, the special
skills and knowledge of Executive, and agree that this Agreement may not be
assigned or transferred by Executive.
 
          6.3          Successors; Binding Agreement.
 
                       (a)          In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or that
acquires a controlling stock interest in the Company to expressly assume and
agree to perform this Agreement, in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effective date of such succession shall be a breach of this Agreement and
shall entitle Executive to compensation and benefits from the Company under
Section 4 in the amount and on the same terms as Executive would be entitled to
hereunder if Executive were to terminate Executive’s employment for Good Reason.
 
                       (b)          This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representative, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amount is still payable to Executive hereunder
(other than amounts which, by their terms, terminate upon the death of
Executive), all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of Executive’s estate.
 
          6.4          Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or seven days after mailing if
mailed first class, certified mail, postage prepaid, addressed as follows:
 

 
If to the Company:
United Community Banks, Inc.
   
Attention: Secretary
   
P.O. Box 398
   
Blairsville, GA 30514


 
9

--------------------------------------------------------------------------------

 



     
If to Executive:
               

 
Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
 
          6.5          Provisions Severable. If any provision or covenant, or
any part thereof, of this Agreement should be held by any court to be invalid,
illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect.
 
          6.6          Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or the future performance of any such term
or condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.
 
          6.7          Amendments and Modifications. This Agreement may be
amended or modified only by a writing signed by both parties hereto, which makes
specific reference to this Agreement.
 
          6.8          Governing Law. The validity and effect of this Agreement
shall be governed by and be construed and enforced in accordance with the laws
of the State of Georgia.
 
          6.9          Disputes; Legal Fees; Indemnification.
 
                        (a)          Disputes. All claims by Executive for
compensation and benefits under this Agreement shall be in writing and shall be
directed to and be determined by the Board. Any denial by the Board of a claim
for benefits under this Agreement shall be provided in writing to Executive
within 30 days of such decision and shall set forth the specific reasons for the
denial and the specific provisions of this Agreement relied upon. The Board
shall afford a reasonable opportunity to Executive for a review of its decision
denying a claim and shall further allow Executive to appeal in writing to the
Board a decision of the Board within sixty (60) days after notification by the
Board that Executive’s claim has been denied. To the extent permitted by
applicable law, any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Atlanta, Georgia, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 
10

--------------------------------------------------------------------------------

 

 
                        (b)          Legal Fees. If, in connection with a Change
in Control, Executive terminates his employment for Good Reason or if the
Company involuntarily terminates Executive without Cause, then, in the event
Executive incurs legal fees and other expenses in seeking to obtain or to
enforce any rights or benefits provided by this Agreement and is successful, in
whole or in part, in obtaining or enforcing any such rights or benefits through
settlement, mediation, arbitration or otherwise, the Company shall pay
Executive’s reasonable legal fees and expenses and related costs incurred in
enforcing this Agreement including, without limitation, attorneys fees and
expenses, experts fees and expenses, investigative fees, and travel expenses.
The legal fees, expenses and related costs payable to Executive under this
Section 6.9(b) shall be paid within sixty (60) days after such amounts are
determined to be payable pursuant to this Section 6.9(b). Except to the extent
provided in the preceding sentences, each party shall pay its own legal fees and
other expenses associated with any dispute under this Agreement.
 
                        (c)          Indemnification. During the Term of this
Agreement and after Executive’s termination, the Company shall indemnify
Executive and hold Executive harmless from and against any claim, performance as
an officer, director or employee of the Company or any of its subsidiaries or
other affiliates or in any other capacity, including any fiduciary capacity, in
which Executive serves at the Company’s request, in each case to the maximum
extent permitted by law and under the Company’s Articles of Incorporation and
By-Laws (the “Governing Documents”), provided that in no event shall the
protection afforded to Executive hereunder be less than that afforded under the
Governing Documents as in effect on the date of this Agreement except from
changes mandated by law.
 
          IN WITNESS WHEREOF, the parties have executed this amended and
restated Agreement as of the day and year first above written.
 

    EXECUTIVE                                                 UNITED COMMUNITY
BANKS, INC.                        
By: 
             
Attest:
                           
Secretary
       
(CORPORATE SEAL)
       

 
 
 
11